Name: Council Regulation (EC) No 1191/96 of 26 June 1996 amending, in respect of sour cherries, Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  EU finance
 Date Published: nan

 29 . 6 . 96 EN Official Journal of the European Communities No L 156/11 COUNCIL REGULATION (EC) No 1191/96 of 26 June 1996 amending, in respect of sour cherries, Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 28 and 1 13 thereof, Having regard to the proposal from the Commission , Whereas Part III , Section I, Annex 2 in the combined nomenclature, which constitutes Annex I to Council Regulation (EEC) No 2658/87 ('), contains the list of products to which an entry price applies and also, in respect of each of those products, the scale of entry prices used for the tariff classification of imported products and for determining the import duties applicable; whereas the application of the said entry prices in the case of sour cherries, products which are used almost exclusively by the processing industry, can represent an excessive burden for the industry; whereas lower entry prices should there ­ fore be set for those products; whereas the entry price to be fixed must take into account in particular the average unit values recorded in trade over a representative period; whereas the ad valorem autonomous rates of duties for those products should also be reduced to the same level as the aid valorem conventional rates of duties; Whereas the period of importation for sour cherries starts on 1 5 June; whereas, in order to allow the industry to be supplied under normal conditions from the beginning of the processing period, the necessary transitional measures have been adopted in Commission Regulation (EC) No 1739/95 of 17 July 1995 adopting certain transitional measures relating to the entry price arrangements appli ­ cable to sour cherries (2), HAS ADOPTED THIS REGULATION: Article 1 1 . Part III, Section I, Annex 2 in the combined nomenclature, which constitutes Annex I to Regulation (EEC) No 2658/87, is hereby amended as set out in the Annex to this Regulation . 2. At the time of the annual reduction of the ad valorem conventional rates of duty in respect of sour cherries falling within CN codes 0809 20 31 , 0809 20 41 , 0809 20 51 and 0209 20 61 , decided upon in the frame ­ work of implementing the agreements concluded during the Uruguay Round of multilateral trade negotiations, the corresponding ad valorem autonomous rates of duties shall be reduced to the same level and according to the same timetable. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply from 1 July 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 26 June 1996. For the Council The President M. PINTO (') OJ No L 256, 7. 9 . 1987, p. 1 . Regulation as last amended by Commission Regulation (EC) No 1739/95 (OJ No 6 167, 18 . 7 . 1995, p. 7). 0 OJ No L 167, 18 . 7. 1995, p. 7 . No L 156/12 EN Official Journal of the European Communities 29 . 6. 96 ANNEX Rate of duty CN code Description autonomous (%) conventional (%) 12 3 4   From 21 May to 31 May: 0809 20 31    Sour cherries (Prunus cerasus):     With an entry price per 100 kg net weight of:      Not less than ECU 153,9 14 14      Not less than ECU 150,8 but less than ECU 153,9 14 ECU 14 + 3,1 / 100 kg/net      Not less than ECU 147,7 but less than ECU 150,8 14 ECU 14 + 6,2/100 kg/net      Not less than ECU 144,7 but less than ECU 147,7 14 ECU 14 + 9,2/100 kg/net      Not less than ECU 141,6 but less than ECU 144,7 14 ECU 14 + 12,3/100 kg/net      Not less than ECU 50,7 (') but less than ECU 14 ECU 14 + 31,9/100 kg/net 141,6(')0      Not less than ECU 49,7 (') but less than ECU ECU 14 + 1,0/ 100 kg/net ECU 14 + 31,9/100 kg/net 50,7( «)O      Not less than ECU 48,70 but less than ECU ECU 14 + 2,0/100 kg/net ECU 14 + 31 »9/ 1 00 kg/net 49,7(')0      Not less than ECU 47,7 0 but less than ECU ECU 14 + 3,0/100 kg/net ECU 14 + 31,9/100 kg/net 48,7 00      Not less than ECU 46,60 but less than ECU ECU 14 + 4,1 /100 kg/net ECU 14 + 31,9/100 kg/net 47,7(')0 Less than ECU 46,6 00 ECU 14 + 33.1 / 100 kg/net ECU 14 + 31,9/ 100 kg/net   From 1 June to 15 July: 0809 20 41    Sour cherries (Prunus cerasus):     With an entry price per 100 kg weight of: Not less than ECU 129,9 14 14      Not less than ECU 127,3 but less than ECU 129,9 14 ECU 14 + 2,6/100 kg/net Not less than ECU 124,7 but less than ECU 127,3 14 ECU 14 + 5,2/100 kg/net _____ Not less than ECU 122,1 but less than ECU 124,7 14 ECU 14 + 7,8/ 100 kg/net Not less than ECU 1 19,5 but less than ECU 122,1 14 ECU 14 + 10,4/100 kg/net Not less than ECU 50,7 (') but less than ECU 14 ECU 14 + 31,9/100 kg/net 119,5 0 Not less than ECU 49,7 (') but less than ECU ECU 14 + 1,0/100 kg/net ECU 14 + 31,9/100 kg/net 50,7(')O Not less than ECU 48,7 (') but less than ECU ECU 14 + 2,0/100 kg/net ECU 14 + 31,9/100 kg/net 49,7 on Not less than ECU 47,7 (') but less than ECU ECU 14 + 3,0/100 kg/net ECU 14 + 31,9/100 kg/net 48 ,7 0 (") Not less than ECU 46,6 (') but less than ECU ECU 14 + 4,1 /100 kg/net ECU 14 + 31,9/100 kg/net 47,7 00) Less than ECU 46,6 (') (13) ECU 14 + 33,1 /100 kg/net ECU 14 + 31,9/100 kg/net 29 . 6. 96 EN Official Journal of the European Communities No L 156/13 I Rate of duty CN code Description autonomous ( °/Ã ) conventional (% ) 1 2 3 4   From 16 July to 31 July: I 0809 20 51    Sour cherries (Prunus cerasus): _ _ _ _ With an entry price per 100 kg weight of: _____ Not less than ECU 129,9 14 14      Not less than ECU 127,3 but less than ECU 129,9 14 ECU 14 + 2,6/ 100 kg/net      Not less than ECU 124,7 but less than ECU 127,3 14 ECU 14 + 5,2/ 100 kg/net _____ Not less than ECU 122,1 but less than ECU 124,7 14 ECU 14 + 7,8/ 100 kg/net      Not less than ECU 119,5 but less than ECU 122,1 14 ECU 14 + 10,4/ 100 kg/net      Not less than ECU 45,9 (') but less than ECU 1 1 9,5 (&gt;) n 14 ECU 14 + 31,9/ 100 kg/net Not less than ECU 45,0 (') but less than ECU 45,9 (') C 5) ECU 14 + 0,9/ 100 kg/net ECU 14 + 31,9/ 100 kg/net Not less than ECU 44,1 (') but less than ECU 45,0 (') ( IS) ECU 14 + 1,8/ 100 kg/net ECU 14 + 31,9/ 100 kg/net Not less than ECU 43,1 (') but less than ECU 44,1 OC7) ECU 14 + 2,8/ 100 kg/net ECU 14 + 31,9/ 100 kg/net      Not less than ECU 42,2 (') but less than ECU 43,1 on ECU 14 + 3,7/ 100 kg/net ECU 14 + 31,9/ 100 kg/net _____ Less (ha,, ECU 42,2 ecu (') ( 19) ECU 14 + 33,1 / 100 kg/net ECU 14 + 31 »9/ 1 00 kg/net   From 1 August to 10 August: 0809 20 61    Sour cherries (Prunus cerasus):     With an entry price per 100 kg weight of:      Not less than ECU 96,1 14 14      Not less than ECU 94,2 but less than ECU 96,1 14 ECU 14 + 1,9/ 100 kg/net Not less than ECU 92,3 but less than ECU 94,2 14 ECU 14 + 3,8/ 100 kg/net      Not less than ECU 90,3 but less than ECU 92,3 14 ECU 14 + 5,8/ 100 kg/net      Not less than ECU 88,4 but less than ECU 90,3 14 ECU 14 + 7,7/ 100 kg/net      Not less than ECU 45,9 (') but less than ECU 88,4 O (20) 14 ECU 14 + 31,9/ 100 kg/net _____ Not less than ECU 45,0 (') but less than ECU 45,9 0 n ECU 14 + 0,9/ 100 kg/net ECU 14 + 31,9/ 100 kg/net      Not less than ECU 44,1 (') but less than ECU 45,0 0 n ECU 14 + 1,8 / 100 kg/net ECU 14 + 31,9/ 100 kg/net      Not less than ECU 43,1 (') but less than ECU 44,1 on ECU 14 + 2,8/ 100 kg/net ECU 14 + 31,9/ 100 kg/net      Not less than ECU 42,2 (') but less than ECU 43 ,1 on ECU 14 + 3,7/ 100 kg/net ECU 14 + 31,9/ 100 kg/net _____ Less than ECU 42,2 (')(2S) ECU 14 + 33,1 / 100 kg/net ECU 14 + 31,9/ 100 kg/net No L 156/14 [ EN | Official Journal of the European Communities 29 . 6. 96 (') Entry price fixed on autonomous basis. ( 2) Taric code 0809 20 31 * 61 . (') Taric code 0809 20 31 * 62. (4) Taric code 0809 20 31 * 63. 0 Taric code 0809 20 31 * 64. (6) Taric code 0809 20 31 * 65. f) Taric code 0809 20 31 * 66. (8 ) Taric code 0809 20 41 * 61 . (') Taric code 0809 20 41 ' 62. 10) Taric code 0809 20 41 * 63 . ") Taric code 0809 20 41 * 64. &gt; 2) Taric code 0809 20 41 * 65. 13) Taric code 0809 20 41 * 66. u) Taric code 0809 20 51 61 . IS) Taric code 0809 20 51 * 62. '*) Taric code 0809 20 51 * 63 . ") Taric code 0809 20 51 * 64. 18) Taric code 0809 20 51 * 65. ") Taric code 0809 20 51 * 66. * °) Taric code 0809 20 61 * 61 . 21 ) Taric code 0809 20 61 ' 62. 22) Taric code 0809 20 61 ' 63 . a) Taric code 0809 20 61 64. 24) Taric code 0809 20 61 65. 2S) Taric code 0809 20 61 66.